 



Exhibit 10.1
AMENDMENT NO. 1
TO
$2.5 MILLION SECURED PROMISSORY NOTE
     This Amendment No. 1 to $2.5 Million Secured Promissory Note dated as of
April 11, 2008 (the “Amendment”), is by and between Mobility California, Inc., a
Delaware corporation (the “Company”), and Mission Technology Group, Inc., a
California corporation (“Payee”) and amends that certain Mission Technology
Group, Inc. $2.5 Million Secured Promissory Note entered into by and between
Company and Payee dated April 16, 2007 (the “Note”). Seller and Buyer are
sometimes each referred to herein as a “Party” and collectively, as the
“Parties.”
     The parties hereby agree as follows:
     1. Amendment. Section 1(a) to the Note is amended and restated to read as
follows:
     “(a) The principal of this Note shall be due and payable in consecutive
quarterly installments (each, a “Quarterly Installment”) of (i) $125,000 each on
November 1, 2008, February 1, 2009, May 1, 2009, August 1, 2009 and November 1,
2009 and (ii) $144,231 each, commencing February 1, 2010 and continuing on each
May 1, August 1, November 1 and February 1 thereafter until this Note is paid in
full. Additionally, commencing on November 1, 2008, and continuing until this
Note has been paid in full, the Company shall make a payment equal to five
percent (5%) of the net profit of the Company for the prior calendar quarter
(with “net profit” being determined in accordance with generally accepted
accounting principles, consistently applied) (each, a “Prepayment”). Each
Prepayment shall be applied to the last Quarterly Installment due under this
Note at the time of such Prepayment.”
     2. General. Unless explicitly defined herein, all capitalized terms used in
this Amendment shall have the meaning set forth in the Note. Except as
explicitly set forth in this Amendment, all other terms in the Note remain
unchanged by this Amendment and in full force and effect. This Amendment may be
executed in counterparts, each of which will be deemed an original, and all of
which together constitute one and the same instrument.
     In witness whereof, intending to be legally bound, the parties have
executed this Amendment.

                  PAYEE:   COMPANY:    
 
                Mobility California, Inc.   Mission Technology Group, Inc.    
 
               
By:
   /s/ Joan W. Brubacher   By:    /s/ Randy Jones    
Name:
 
 
Joan W. Brubacher   Name:  
 
Randy Jones    
Title:
  Vice President   Title:   President    

1